DECISION
The application of the above-named defendant for a review of the sentence of Seven and One-Half years for First Degree Burglary *9and Grand Larceny, to be served concurrently, with 11 days jail time credit, imposed on August 8, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
DATED this 14th day of April, 1970.
The sentences be and remain as originally imposed.
Reference is made to our earlier decision of October 21, 1969, in which the same result was reached. Although the law only provides for one hearing, we did grant another to enable the defendant to present additional matters not available at the first hearing. This has now been presented and consists chiefly of letters from a doctor indicating defendant has a problem with alcohol that reaches psychotic proportions. However, after considering the same and statements made by defendant and his counsel in connection therewith, we see no sufficient reason to alter our original decision. It is further noted defendant will be eligible for parole consideration in November, 1970, after being received August 8, 1969.
We thank George A. Losleben, Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, Chairman; Paul G. Hatfield, Sid G. Stewart.